UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07513 ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: 292-1000 Date of fiscal year end: September 30, 2005 Date of reporting period: December 31, 2005 Item 1. Schedule of Investments: Putnam Prime Money Market Fund The fund's portfolio 12/31/05 (Unaudited) COMMERCIAL PAPER (66.7%)(a) Yield % Maturity date Principal amount Value Domestic (48.6%) Amstel Funding Corp. 6/20/06 $ $ Amstel Funding Corp. 3/08/06 Amstel Funding Corp. 3/07/06 Amstel Funding Corp. 2/28/06 Amstel Funding Corp. 2/23/06 Atlantic Asset Securitization, LLC 2/15/06 Atlantic Asset Securitization, LLC 1/12/06 Atlantic Asset Securitization, LLC 1/27/06 Atlantic Asset Securitization, LLC 1/20/06 Atlantic Asset Securitization, LLC 1/09/06 Bank of America Corp. 2/08/06 Bank of America Corp. 1/23/06 Bear Stearns Cos. 3/22/06 Bear Stearns Cos. 2/21/06 Bear Stearns Cos. 2/14/06 Bryant Park Funding, LLC 3/15/06 Bryant Park Funding, LLC 2/21/06 Bryant Park Funding, LLC 2/13/06 Bryant Park Funding, LLC 1/17/06 Bryant Park Funding, LLC 2/15/06 CAFCO, LLC. 2/28/06 CAFCO, LLC. 2/17/06 CAFCO, LLC. 2/09/06 CAFCO, LLC. 1/06/06 CIESCO, LLC 1/20/06 CIT Group, Inc. 1/24/06 CIT Group, Inc. 1/19/06 Citibank Credit Card Issuance Trust (Dakota) 1/05/06 Citibank Credit Card Issuance Trust (Dakota) 1/19/06 Citibank Credit Card Issuance Trust (Dakota) 1/19/06 Citigroup Funding, Inc. 1/30/06 Countrywide Financial Corp. 1/17/06 Countrywide Financial Corp. 1/11/06 Countrywide Financial Corp. 1/30/06 CRC Funding, LLC 1/11/06 CRC Funding, LLC 1/18/06 CRC Funding, LLC 1/23/06 Curzon Funding, LLC 3/17/06 Curzon Funding, LLC 1/12/06 Curzon Funding, LLC 1/23/06 Curzon Funding, LLC FRN, Ser. 1ML-5 4/28/06 General Electric Capital Corp. 1/31/06 Goldman Sachs Group, Inc. (The) 5/23/06 Govco, Inc. 6/23/06 Govco, Inc. 1/18/06 Jupiter Securitization Corp. 2/22/06 Jupiter Securitization Corp. 2/01/06 Klio II Funding Corp. 3/16/06 Klio II Funding Corp. 3/08/06 Klio II Funding Corp. 2/28/06 Klio II Funding Corp. 1/25/06 Klio II Funding Corp. 2/14/06 Master Funding, LLC Ser. B 1/26/06 Master Funding, LLC Ser. B 2/02/06 Master Funding, LLC Ser. B 1/31/06 Master Funding, LLC Ser. B 1/18/06 Master Funding, LLC Ser. B 1/13/06 MBNA Credit Card Master Note Trust 3/14/06 MBNA Credit Card Master Note Trust 3/07/06 MBNA Credit Card Master Note Trust 2/22/06 MBNA Credit Card Master Note Trust 2/22/06 Old Line Funding Corp. 2/06/06 Park Granada, LLC 3/16/06 Pfizer, Inc. 2/16/06 Sheffield Receivables Corp. 1/10/06 Thunder Bay Funding, Inc. 2/02/06 Thunder Bay Funding, Inc. 1/06/06 Thunder Bay Funding, Inc. 1/17/06 Yorktown Capital, LLC 1/04/06 Foreign (18.1%) Atlantis One Funding Corp. (Netherlands) 2/06/06 Atlantis One Funding Corp. (Netherlands) 2/02/06 Atlantis One Funding Corp. (Netherlands) 3/31/06 Banco Continental de Panama, S.A. (Calyon Letter Of Credit (LOC)) (France) 4/27/06 Banco Continental de Panama, S.A. (Calyon (LOC)) (France) 3/03/06 Bank of Ireland (Ireland) 2/27/06 Bank of Ireland (Ireland) 2/10/06 Bank of Ireland (Ireland) 1/23/06 Danske Corp. (Denmark) 2/03/06 Dexia Delaware, LLC (Belgium) 2/01/06 DnB NOR Bank ASA (Norway) 1/03/06 DnB NOR Bank ASA (Norway) 2/08/06 ING America Insurance Holdings (Netherlands) 1/13/06 ING America Insurance Holdings (Netherlands) 2/16/06 Nordea North America, Inc. (Sweden) 2/23/06 Nordea North America, Inc. (Sweden) 1/30/06 Nordea North America, Inc. (Sweden) 1/20/06 Spintab AB (Sweden) 3/28/06 Toronto Dominion Holdings (USA) (Canada) 3/31/06 Toyota Motor Credit Corp. (Japan) 1/31/06 Tulip Funding Corp. (Netherlands) 1/03/06 Tulip Funding Corp. (Netherlands) 4.239 1/06/06 55,000,000 54,967,729 Westpac Banking Corp. (Australia) 4.469 3/30/06 37,239,000 36,836,653 Westpac Banking Corp. (Australia) 4.352 2/07/06 16,625,000 16,551,185 Westpac Banking Corp. (Australia) 4.307 2/09/06 35,000,000 34,838,096 Total commercial paper (cost $2,142,490,165) CERTIFICATES OF DEPOSIT (11.0%)(a) Yield (%) Maturity date Principal amount Value Domestic (3.0%) Citibank, N.A. Ser. CD 4.405 3/6/06 $ 40,000,000 $ 40,000,000 SunTrust Bank FRN, Ser. CD 4.282 5/12/06 30,000,000 30,000,000 Wells Fargo Bank N.A. Ser. CD 4.350 1/6/06 25,000,000 25,000,000 Foreign (8.0%) Bank of Ireland Ser. ECD (Ireland) 4.320 1/26/06 23,000,000 22,999,841 Barclays Bank PLC FRN, Ser. YCD (United Kingdom) 4.236 6/01/06 34,700,000 34,698,569 Barclays Bank PLC Ser. ECD (United Kingdom) 4.380 3/01/06 22,000,000 21,998,834 Barclays U.S. Funding Corp. Ser. ECD (United Kingdom) 4.125 2/07/06 17,000,000 16,997,960 BNP Paribas FRN, Ser. YCD (France) 4.308 6/19/06 17,000,000 16,996,172 Canadian Imperial Bank of Commerce FRN, Ser. YCD (Canada) 4.561 9/15/06 17,000,000 17,008,429 Canadian Imperial Bank of Commerce FRN, Ser. YCD1 (Canada) 4.350 1/23/07 15,000,000 15,000,000 Credit Suisse New York FRN, Ser. YCD (Switzerland) 4.390 7/18/06 22,000,000 22,005,565 Dexia Credit Local FRN, Ser. YCD (Belgium) 4.325 10/03/06 15,000,000 14,997,751 Fortis Bank SA/NV Ser. YCD (Belgium) 3.950 4/21/06 22,800,000 22,800,000 Societe Generale Ser. ECD (France) 3.900 4/18/06 51,000,000 50,998,747 Total Certificates Of Deposit (cost $351,501,868) CORPORATE BONDS AND NOTES (10.2%)(a) Yield (%) Maturity date Principal amount Value Domestic (8.4%) Bank of New York Co., Inc. (The) 144A sr. notes FRN, Ser. XMTN 4.390 1/10/07 $ 18,000,000 $ 18,000,000 Citigroup, Inc. notes 5.750 5/10/06 20,000,000 20,084,771 Citigroup, Inc. sr. notes FRN, Ser. MTN 4.521 3/29/06 20,000,000 20,002,183 Lehman Brothers Holdings, Inc. FRN, Ser. G 4.762 2/13/06 18,000,000 18,009,298 Lehman Brothers Holdings, Inc. FRN, Ser. G 4.590 6/2/06 68,000,000 68,026,799 Merrill Lynch & Co., Inc. FRN, Ser. C 4.547 3/17/06 25,000,000 25,004,585 Merrill Lynch & Co., Inc. FRN, Ser. C 4.349 1/16/07 9,000,000 9,000,000 Morgan Stanley Dean Witter & Co. FRN 4.540 11/24/06 22,000,000 22,032,887 Morgan Stanley Dean Witter & Co. sr. notes FRN 4.799 3/27/06 30,000,000 30,019,836 National City Bank FRN, Ser. BKNT 4.380 6/2/06 20,000,000 19,998,000 National City Bank FRN, Ser. BKNT 4.379 7/26/06 20,000,000 20,004,177 Foreign (1.8%) Commonwealth Bank of Australia 144A FRN (Australia) 4.349 2/23/07 20,000,000 20,000,000 HSBC USA, Inc. sr. notes FRN, Ser. EXT (United Kingdom) 4.349 1/12/07 19,000,000 19,000,000 Nordea Bank AB 144A FRN (Sweden) 4.417 1/11/07 18,000,000 18,000,000 Total corporate bonds and notes (cost $327,182,536) U.S. GOVERNMENT AGENCY OBLIGATIONS (1.5%)(a) Yield (%) Maturity date Principal amount Value Fannie Mae FRN 4.299 9/7/06 $25,000,000 $24,976,498 Federal Farm Credit Bank FRB 4.280 7/20/06 23,000,000 22,991,352 Total U.S. government agency obligations (cost $47,967,850) ASSET BACKED SECURITIES (0.9%)(a) (cost $28,912,105) Yield (%) Maturity date Principal amount Value TIAA Real Estate CDO, Ltd. 144A FRN Ser. 03-1A, Class A1MM (CaymanIslands) 4.410 3/21/06 $ 28,912,105 $ 28,912,105 TIME DEPOSITS (0.5%)(a) (cost $15,000,000) Yield (%) Maturity date Principal amount Value Societe Generale (France) 4.030 1/3/06 $ 15,000,000 $ 15,000,000 SHORT-TERM INVESTMENTS (9.5%)(a) Principal amount Value Interest in $552,000,000 joint tri-party repurchase agreement dated December 30, 2005 with UBS Securities, LLC due January 3, 2006 with respect to various U.S. Government obligations maturity value of $142,808,674 for an effective yield of 4.33% (collateralized by Fannie Mae and Freddie Mac with yields ranging from 3.50% to 12.00% and due dates ranging from July 1, 2006 to December 1, 2035, valued at $563,044,303) $ 142,740,000 $ 142,740,000 Interest in $455,000,000 joint tri-party repurchase agreement dated December 30, 2005 with Bank of America Securities, LLC due January 3, 2006 with respect to various U.S. Government obligations maturity value of $130,061,967 for an effective yield of 4.29% (collateralized by Fannie Mae with a yield of 5.00% and a due date of April 1, 2035, valued at $464,100,001) 130,000,000 130,000,000 Interest in $44,744,000 joint repurchase agreement dated December 30, 2005 with Bank of America Securities, LLC due January 3, 2006 with respect to various U.S. Government obligations maturity value of $32,815,525 for an effective yield of 4.26% (collateralized by Freddie Mac with a yield of 4.25% and a due date of April 5, 2007, valued at $44,744,000) Total short-term investments (cost $305,540,000) $305,540,000 TOTAL INVESTMENTS Total investments (cost $3,218,594,524) (b) $3,218,594,524 NOTES (a) Percentages indicated are based on net assets of $3,210,335,628 (b) The aggregate identified cost on a financial reporting and tax basis is the same. 144A after the name of a security represents those exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at December 31, 2005. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at December 31, 2005: (as a percentage of Portfolio Value) Australia 3.4% Belgium 1.8 Canada 1.8 Cayman Islands 0.9 Denmark 0.9 France 4.0 Ireland 2.4 Japan 1.0 Netherlands 5.4 Norway 1.2 Sweden 2.8 Switzerland 0.7 United Kingdom 2.9 United States 70.8 Total 100.0% Security valuation The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC, is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NAME OF REGISTRANT By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: February 28, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: February 28, 2006 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2006
